DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/21, and 8/4/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tobari et al. (WO2020261751)/ also published as Tobari et al. (US 2022/0094291).

Regarding claim 1,
Tobari teaches (Fig. 9):
A motor control method (Fig. 9, all elements) for a motor without a sensor (only current sensors are used, no rotation sensors) comprising: receiving a frequency command (ωr*) and an excitation current setting value (id**) as a motor speed command (ωr*, id**, ¶0077); running a magnetic flux calculation program (11) to generate a magnetic flux voltage command (Vdc*, Vqc*, ¶0081) according to the motor speed command (ωr*, id**, ¶0077, ¶0081); converting the magnetic flux voltage command *Vdc**, Vdq**) into a synchronous coordinate voltage command (Via 10, Vu*, Vv*, Vw*), and generating a three-phase current to the motor (iu, iv, iw, ¶0023, ¶0035); calculating a synchronous coordinate feedback current (via 5, idc, iqc ) based on the three-phase current (iu, iv, iw, via 5, ¶0030), and calculating an effective current value of the three-phase current  (iqc, idc is the current value of the three-phase currents in the d-q axis, ¶0030);

Tobari also teaches (Figs. 7 and 8):
calculating a reactive power feedback value (Fig. 8, via 7b, Qc) based on the synchronous coordinate voltage command (Vqc**) and the synchronous coordinate feedback current (idc, iqc); running a steady state calculation program (7b, 7b8, 7b9) to calculate a reactive power command (Qc) based on the frequency command (ωr* is fed into 8 which is used in 5 to create idc, iqc, which Qc is based off of, ¶0063-¶0065) and the effective current value (idc, iqc); calculating a reactive power error value (ΔVqc**) between the reactive power command (Qc, 7b9 turns it into |Qc|) and the reactive power feedback value (|Pc|,  both Pc and Qc are subtracted from each other to get the total overall power difference, Δp, which then becomes a voltage error value, ΔVqc**); and adding the magnetic flux voltage command (Vqc) and the reactive power error value (ΔVqc**) to adjust the synchronous coordinate voltage command (Vqc**) and change the three-phase current (output to 10, and 2, ¶0061-¶0064).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the sensorless motor control system from Tobari in embodiment 3 (Fig. 9) that takes the frequency command and current command and creates motor voltage command values to run a motor based on the feedback current, current command, and estimated angular velocity (¶0077-¶0079), and use the 2nd embodiment from Tobari (Fig. 7) that uses the active power and reactive power from the voltage command and feedback current in order create a voltage command error signal to adjust the voltage command (¶0061-¶0064).  This would enable the system to both adjust the current command and voltage commands in either a V/f control scheme or a velocity sensorless vector control scheme to attain highly efficient operation as taught by Tobari (¶0100-¶0103) which would improve reliability and cost.

Regarding claim 2,
Tobari teaches (Fig. 8):
further comprising: calculating an active power feedback value (Fig. 8, Pc) based on the synchronous coordinate voltage command (Vqc**) and the synchronous coordinate feedback current (iqc, idc, ¶0063-¶0065); calculating an air-gap power change (Δp is the total power deviation which would include the air gap power change amount) based on the active power feedback value (Pc) and the effective current value (iqc, idc, ¶0063-¶0065); and adjusting the synchronous coordinate voltage command (Figs. 7 and 8, via ΔVqc**) and changing the three-phase current (iu, iv, iw)  based on the air-gap power change (Δp is used to create  ΔVqc** which is used to adjust the voltage command in Fig. 7, to Vqc**, ¶0061-¶0065).

Regarding claim 3,
Tobari teaches (Fig. 10):
further comprising: calculating an error value (Fig. 10, Δi*) between the excitation current setting value (iq*, id*) and a direct feedback current of the synchronous coordinate feedback current (id is fed into 11 to get id* which is fed into 12) to generate an excitation error value (Δid*, ¶0087-¶0088), wherein the excitation error value  (Δid*) is used to be added to the magnetic flux voltage command and the reactive power error value to adjust the synchronous coordinate voltage command (adjusts iq which is used to create Vqc** and Qc in Fig 8).



Regarding claim 6,
Tobari teaches (Fig. 9):
A motor control method (Fig. 9, all elements) for a motor without a sensor (only current sensors are used, no rotation sensors) comprising: receiving a frequency command (ωr*) and an excitation current setting value (id**) as a motor speed command (ωr*, id**, ¶0077); running a magnetic flux calculation program (11) to generate a magnetic flux voltage command (Vdc*, Vqc*, ¶0081) according to the motor speed command (ωr*, id**, ¶0077, ¶0081); converting the magnetic flux voltage command *Vdc**, Vdq**) into a synchronous coordinate voltage command (Via 10, Vu*, Vv*, Vw*), and generating a three-phase current to the motor without the sensor (iu, iv, iw, ¶0023, ¶0035); calculating a synchronous coordinate feedback current (via 5, idc, iqc ) based on the three-phase current (iu, iv, iw, via 5, ¶0030), and calculating an effective current value of the three-phase current  (iqc, idc is the current value of the three-phase currents in the d-q axis, ¶0030);

Tobari also teaches (Fig. 7):
calculating an active power feedback value (Fig. 8, Pc) based on the synchronous coordinate voltage command (Vqc**) and the synchronous coordinate feedback current (Idc, Iqc, ¶0063); calculating an air-gap power change (Δp is the total power deviation which would include the air gap power change amount) based on the active power feedback value (Pc) and the effective current value (iqc, idc, ¶0063-¶0065); and adjusting the synchronous coordinate voltage command (Figs. 7 and 8, via ΔVqc**) and changing the three-phase current (iu, iv, iw) to the motor (1) without the sensor based on the air-gap power change (Δp is used to create  ΔVqc** which is used to adjust the voltage command in Fig. 7, to Vqc**, ¶0061-¶0065).

Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the sensorless motor control system from Tobari in embodiment 3 (Fig. 9) that takes the frequency command and current command and creates motor voltage command values to run a motor based on the feedback current, current command, and estimated angular velocity (¶0077-¶0079), and use the 2nd embodiment from Tobari (Fig. 7) that uses the active power and reactive power from the voltage command and feedback current in order create a voltage command error signal to adjust the voltage command (¶0061-¶0064).  This would enable the system to both adjust the current command and voltage commands in either a V/f control scheme or a velocity sensorless vector control scheme to attain highly efficient operation as taught by Tobari (¶0100-¶0103) which would improve reliability and cost.

Regarding claim 7,
Tobari teaches (Fig. 8):
calculating a reactive power feedback value (Fig. 8, via 7b, Qc) based on the synchronous coordinate voltage command (Vqc**) and the synchronous coordinate feedback current (idc, iqc); running a steady state calculation program (7b, 7b8, 7b9) to calculate a reactive power command based on the frequency command (ωr* is fed into 8 which is used in 5 to create idc, iqc, which Qc is based off of, ¶0063-¶0065) and the effective current value (idc, iqc); calculating a reactive power error value (ΔVqc**) between the reactive power command (Qc, 7b9 turns it into |Qc|) and the reactive power feedback value (|Pc|,  both Pc and Qc are subtracted from each other to get the total overall power difference, Δp, which then becomes a voltage error value, ΔVqc**);  calculating an error value (Fig. 10, Δi*) between the excitation current setting value (iq*, id*) and a direct feedback current of the synchronous coordinate feedback current (id is fed into 11 to get id* which is fed into 12) to obtain an excitation error value (Δid*, ¶0087-¶0088); and adding the magnetic flux voltage command (Vqc) and the reactive power error value (ΔVqc**) to adjust the synchronous coordinate voltage command (Vqc**) and change the three-phase current (output to 10, and 2, ¶0061-¶0064) to the motor without the sensor (1).
Regarding claim 10,
Tobari teaches (Fig. 9):
A motor control device (Fig. 9, all elements) for a motor without a sensor (only current sensors are used, no rotation sensors) comprising: a magnetic flux arithmetic unit (11) configured to receive a frequency command (ωr*) and an excitation current setting value (id**, ¶0077)  to calculate a magnetic flux voltage command (Vdc**, Vdq**, ¶0081); a drive arithmetic unit (10) configured to convert the magnetic flux voltage command (Vdc**, Vdq**) into a synchronous coordinate voltage command (Via 10, Vu*, Vv*, Vw*, ¶0035), and generate a three-phase current to the motor (1, iu, iv, iw, ¶0023, ¶0035); 

Tobari also teaches (Fig.7):
a feedback arithmetic unit (Fig. 7, 5, 7b) configured to calculate a synchronous coordinate feedback current (idc, iqc) based on the three-phase current (iu, iv, iw, ¶0030), and obtain an effective current value of the three-phase current (iqc, idc is the current value of the three-phase currents in the d-q axis, ¶0030), wherein the feedback arithmetic unit (Fig. 7, 5, 7b) calculates a reactive power feedback value (Fig. 8, Qc) based on the synchronous coordinate voltage command (Vqc**) and the synchronous coordinate feedback current (iqc, idc,  ¶0063-¶0065);
and a compensation arithmetic unit (7b) configured to calculate a reactive power command (Qc, 7b9 turns it into |Qc|) based on the frequency command (ωr* is fed into 8 which is used in 5 to create idc, iqc, which Qc is based off of, ¶0063-¶0065) and the effective current value (idc, iqc, ¶0063-¶0065); wherein the compensation arithmetic unit is configured to calculate a reactive power error value between the reactive power command and the reactive power feedback value (|Pc|,  both Pc and Qc are subtracted from each other to get the total overall power difference, Δp, which then becomes a voltage error value, ΔVqc**);; wherein the drive arithmetic unit is further configured to add the magnetic flux voltage command (Vqc**) and the reactive power error value (ΔVqc**) to adjust the synchronous coordinate voltage command (Vqc**) and change the three-phase current (output to 10, and 2, ¶0061-¶0064).

Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the sensorless motor control system from Tobari in embodiment 3 (Fig. 9) that takes the frequency command and current command and creates motor voltage command values to run a motor based on the feedback current, current command, and estimated angular velocity (¶0077-¶0079), and use the 2nd embodiment from Tobari (Fig. 7) that uses the active power and reactive power from the voltage command and feedback current in order create a voltage command error signal to adjust the voltage command (¶0061-¶0064).  This would enable the system to both adjust the current command and voltage commands in either a V/f control scheme or a velocity sensorless vector control scheme to attain highly efficient operation as taught by Tobari (¶0100-¶0103) which would improve reliability and cost.

Regarding claim 11,
Tobari teaches (Fig. 8):
wherein the compensation arithmetic unit (fig. 8, 7b) is further configured to calculate an error value (output of 7b2) between the excitation current setting value (iqc) and a direct feedback current (idc) of the synchronous coordinate feedback current (idc, iqc) to obtain an excitation error value (Δp, ¶0061-¶0064), so that the excitation error value is added to the magnetic flux voltage command (Vqc*) and the reactive power error value (ΔVqc**) to adjust the synchronous coordinate voltage command (Vqc*, Vdc*, ¶0061-¶0064).

Regarding claim 12,
Tobari teaches (Fig. 8):
wherein the feedback arithmetic unit is further configured to calculate an active power feedback value (fig. 8, Pc) based on the synchronous coordinate voltage command (Vqc**) and the synchronous coordinate feedback current (iqc, ¶0061-¶0064).

Regarding claim 13,
Tobari teaches (Fig. 8):
further comprising: a stability arithmetic unit (Fig. 8, 7b)configured to calculate an air-gap power change (Δp is the total power deviation which would include the air gap power change amount) based on the active power feedback value (Pc) and the effective current value (iqc, idc, ¶0061-¶0064), wherein the drive arithmetic unit (7b) further adjusts the synchronous coordinate voltage command (Vqc*) and change the three-phase current based on the air-gap power change (Δp is used to create  ΔVqc** which is used to adjust the voltage command in Fig. 7, to Vqc**, ¶0061-¶0065).

Allowable Subject Matter
Claims 4-5, 8-9, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwaji et al. (US 2003/0071588) – electric motor system with power calculator

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846